Case: 17-40853      Document: 00514522109         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-40853                             June 21, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HECTOR FELIX GARZA-GONZALEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:16-CR-558-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Hector Felix Garza-Gonzalez appeals the denial of his pro se motion for
cancellation of supervised release. We have previously affirmed his conviction
and sentence for illegal reentry. He abandons, by lack of briefing, his claim
that he was “exempt from supervised release” because he is a deportable alien.
The claim was frivolous in any event.             See United States v. Dominguez-
Alvarado, 695 F.3d 324, 329 (5th Cir. 2012).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40853    Document: 00514522109     Page: 2   Date Filed: 06/21/2018


                                 No. 17-40853

      We need not consider his claims that he involuntarily signed a plea
agreement and that his sentence is invalid under Johnson v. United States,
135 S. Ct. 2551 (2015), because he raises these claims for the first time on
appeal. We note nonetheless that the claims are without any jurisdictional or
factual basis. See United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).
Because Garza-Gonzalez’s appeal has no arguable basis in law or fact, it is
DISMISSED AS FRIVOLOUS. See United States v. Dunham, 995 F.2d 45, 46
(5th Cir. 1993); 5TH CIR. R. 42.2.




                                      2